ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
The Detailed Office Action of 8 Nov 2021 stated that the applicant had applied for foreign priority.  The previous Allowability Notice removed that statement.  This second Allowability Notice also removes that statement.  Applicant has made no claim of foreign priority.  No changes or corrections have been made to this Allowability Notice.
Response to Amendment
The Amendment filed 6 Jan 2022 has been entered.  Claims 1-5, 8, 12-19, 21-26 are currently pending in the application.  Applicant’s arguments and amendments have overcome the previous 35 USC § 103 rejections.  
Allowable Subject Matter
Claims 1-5, 8, 12-19, 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither Davis, Chae, Na, Aweya, Eshragi, nor Hadani , either alone or in combination, anticipates or renders obvious the uniquely distinct features of:
“determine to perform a second measurement of the distance to the reflector using a frequency-modulated continuous-wave radar (FMCW) signal, wherein the determination to perform the second measurement of the distance to the reflector using the FMCW signal is based on a determination that an expected amount of communication is below a threshold.” as recited by claim 1; 
and “wherein the communication transmission includes a plurality of data symbols; … wherein the first sensing measurement of the first reflector is based on a plurality of reflections corresponding to the plurality of data symbols; transmit the communication transmission to the second wireless device; receive, from the first reflector, the reflection of the communication transmission; and perform the first sensing measurement of the first reflector using the reflection of the communication transmission, wherein at least one of a modified zero forcing estimator or a modified minimum mean square error estimator is used to perform a channel estimate of the plurality of reflections and the first sensing measurement of the first reflector is based on the channel estimate.”  as recited by claim 8; 
determining to perform the sensing measurement of the reflector using data symbols of the reflection of a packet, wherein said determining is based on a determination of availability of channel estimation sequences in scheduled transmissions; transmitting, to the second wireless device, the packet; receiving, from the reflector, a reflection of the packet; and performing the sensing measurement based on the reflection of the packet.” as recited in claim 17, over any of the prior art of record, alone or in combination.  Claims 2-5, 12-16, 18-19, 21-26 depend on claims 1, 8 and 17; and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly mark “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 



/Donald HB Braswell/Examiner, Art Unit 3648